      Case 2:20-cv-01395-ER Document 25 Filed 12/10/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DA SILVA et al.,                 :     CIVIL ACTION
                                 :     NO. 20-01395
         Plaintiffs,             :
                                 :
    v.                           :
                                 :
TEMPLE UNIVERSITY HOSPITAL,      :
INC., et al.,                    :
                                 :
         Defendants.             :


                                 ORDER

         AND NOW, this 10th day of December, 2020, after

considering: the United States’ Motion to Substitute, Stay, and

Extend Answer Deadline (ECF No. 5); Plaintiffs’ Motions to

Dismiss the Claims Against the United States and Remand (ECF

Nos. 6, 8); and the parties’ Responses and Replies thereto (ECF

Nos. 6, 7, 10, 11, 12, 15, 16) and holding a hearing on the

record, it is hereby ORDERED, for the reasons set forth in the

accompanying memorandum, that the United States’ Motion to

Substitute, Stay, and Extend Answer Deadline (ECF No. 5) is

GRANTED and Plaintiffs’ Motions to Dismiss the Claims Against

the United States and Remand (ECF Nos. 6, 8) are DENIED.

Accordingly:

    1.   Clinton Turner, M.D., is DISMISSED as a party to this

         action;

    2.   The United States of America is SUBSTITUTED as a
 Case 2:20-cv-01395-ER Document 25 Filed 12/10/20 Page 2 of 2




       federal defendant in place of Turner; and

3.     The action is STAYED until further order of the Court.

       Counsel for Plaintiffs shall promptly notify the Court

       upon exhaustion of their administrative remedies

       against the United States.



     It is FURTHER ORDERED that:

1.     Plaintiffs’ Motion for Leave to File a Reply Brief

       (ECF No. 15) is GRANTED; and

2.     The Temple Defendants’ Motion for Leave to File a Sur-

       Reply (ECF No. 16) is GRANTED.



       AND IT IS SO ORDERED.



                      /s/ Eduardo C. Robreno
                      EDUARDO C. ROBRENO, J.




                               2
